288 F.2d 131
109 U.S.App.D.C. 347
Dennis SURRATT, Appellantv.UNITED STATES of America, Appellee.
No. 15864.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 3, 1960.Decided Oct. 13, 1960.

Mr. John W. Douglas, Washington, D.C., (appointed by this court) for appellant.
Mr. Nathan J. Paulson, Asst. U.S. Atty., with whom Mr. Oliver Gasch, U.S. Atty., and Mr. Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant was indicted on two counts of housebreaking and larceny.  He was tried before a jury, convicted as charged, and sentenced.  On this appeal he raises questions concerning the instructions given the jury by the trial judge.  No objections to the now-disputed instructions were made in the trial court.  We have examined the record and considered the briefs, and we find no error requiring reversal.


2
Affirmed.